DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 16 September 2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 27, 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshima (US 2004/0041937 A1) in view of Clearman (US 2017/0108759 A1).[claim 27]
Regarding claim 27, Oshima discloses an image capture device (Figures 1-5, SLR camera; Paragraph 0024) comprising: a rear housing (Figures 3-5, Item 7); a chassis connected to the rear housing so as to form an internal compartment accommodating electronic components of the image capture device (Figures 1 and 3, Items 3 and 9; Paragraphs 0028, 0033), the chassis including a lateral portion extending towards the rear housing (Figures 2-4, Item 1; Paragraph 0024, 0048-0050; chassis 1 comprising upright portion, i.e. vertical portion containing apertures 1a, 1i and 1j and lateral portion, i.e. bent portion on bottom side of chassis containing holes 1b; note that the chassis and rear housing form an internal compartment accommodating the electronic components as shown in Figure 3); and a mount coupled to the lateral portion (Figures 1 and 2, Item 10; Paragraph 0035-0037) and configured for connection to a support device such that the image capture device is removably connectable to the support device via the mount (Paragraph 0037; tripod socket for connection to a tripod).  However, Oshima does not disclose a mount which is reconfigurable between a stowed position and a deployed position.
Clearman discloses a mount for a camera which is configurable between a stowed position (e.g. Figure 1c, 4a or 8a, mount is disconnected from the camera and stowed elsewhere) and a deployed position (e.g. Figure 1d or 7a, mount connected to camera for use in mounting the camera).  Clearman discloses that the mount may be configured to use a plurality of different mounting devices (Paragraph 0036).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to replace the mounting structure of Oshima for that of Clearman to obtain camera having a low-profile mount which may be used with a variate of different mounting devices (Paragraphs 0030 and 0036).  [claim 29]
Regarding claim 29, Oshima discloses the image capture device of claim 27, wherein the rear housing defines a receptacle configured to receive the mount (Figures 4 and 5; note that rear housing 7 cooperates with from housing 6 to define a receptacle on lower portion of the camera to receive the mount 10).  Further note that it would have been obvious to adapt the housing of Oshima to receive the mount of Clearman to ensure that the housing does not interfere with the camera mount structure.[claim 30]
Regarding claim 30, Oshima discloses the image capture device of claim 27, wherein the rear housing is formed from a non-metallic material (Paragraphs 0051-0052; resin material such as polycarbonate, ABS or the like) and the chassis is formed from a metallic material such that the chassis supports thermal conduction (Paragraphs 0024-0026; metal such as aluminum, iron, stainless steel, magnesium, titanium or the like; note that such materials would inherently support thermal conduction to some degree as claimed).

Allowable Subject Matter
Claims 1-10 and 21-26 are allowed.
Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.[claims 1-10, 21-26 and 28]
Regarding claims 1-10, 21-26 and 28, while the prior art teaches similar systems, the prior art does not teach the particular requirements of claims 1-10.  
For example, Oshima discloses an image capture device comprising electronic components (Figures 1 and 3, Items 3 and 9); a body the defines an internal compartment (Figures 3-5) comprising a rear housing (Figures 3-5, Item 7) and a chassis (Figures 2-4, Item 1), wherein the rear housing and chassis are coupled to each other to cooperatively form an internal compartment (Figure 3).  However, Oshima does not disclose a lateral portion of the chassis being positioned outside of and below the internal compartment as required by claims 1-10, 21-26 and 28.  Instead, the lateral portion of the chassis of Oshima is positioned within the compartment as shown in the figures.  
Oshima additionally discloses a linking member 5 (Figure 2) which is connected to the chassis (Figure 4).  However, even if this linking member were to be read as the “lateral portion” of the chassis, Oshima would still not read on claims 1-10 since the linking portion is not positioned “outside of and below” the internal compartment formed by the body of Oshima.  Instead, the linking portion appears to form a lower end of the compartment and thus would not properly be considered “outside of and below” the compartment by one of ordinary skill in the art.  
Similarly, this linking member does not extend “rearwardly towards the rear housing and into the aperture such that the lateral portion is positioned vertically below the internal compartment” as required in claims 21-26 and does not extend “into the rear housing such that the lateral portion is positioned vertically below the internal compartment” as required in claim 28.  
Thus while Oshima discloses a similar arrangement, Oshima does not disclose the particular requirements of claims 1-10, 21-16 and 28.
The prior art teaches additional systems which share some features in common with Oshima and the claims, see references cited below, but like Oshima do not teach the particular requirements of claims 1-10, 21-26 and 28.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J HENN whose telephone number is (571)272-7310. The examiner can normally be reached Monday-Friday ~8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy J Henn/Primary Examiner, Art Unit 2698